

106 HR 2728 PCS: Protecting States’ Rights to Promote American Energy Security Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 255113th CONGRESS1st SessionH. R. 2728IN THE SENATE OF THE UNITED STATESNovember 21, 2013Received; read the first timeDecember 9, 2013Read the second time and placed on the calendarAN ACTTo recognize States' authority to regulate oil and gas operations and promote American energy security, development, and job creation. IState Authority For Hydraulic Fracturing Regulation101.Short titleThis title may be cited as the Protecting States’ Rights to Promote American Energy Security Act.102.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:44.State authority for hydraulic fracturing regulation(a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity.(b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and guidance, for all activities related to hydraulic fracturing, or any component of that process, relating to oil, gas, or geothermal production activities on Federal land.(c)Transparency of State regulations(1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to hydraulic fracturing operations on Federal land.(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.(d)Transparency of State disclosure requirements(1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State that require disclosure of chemicals used in hydraulic fracturing operations on Federal land.(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under this subsection.(e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an underground geologic formation at a calculated, predetermined rate and pressure to generate fractures or cracks in the target formation and thereby increase the permeability of the rock near the wellbore and improve production of natural gas or oil..103.Government Accountability Office study(a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits of domestic shale oil and gas production resulting from the process of hydraulic fracturing. This study will include identification of—(1)State and Federal revenue generated as a result of shale gas production;(2)jobs created both directly and indirectly as a result of shale oil and gas production; and(3)an estimate of potential energy prices without domestic shale oil and gas production.(b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on Natural Resources of the House of Representatives within 30 days after completion of the study.104.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding the process of hydraulic fracturing (as that term is defined in section 44 of the Mineral Leasing Act, as amended by section 102 of this Act), or any component of that process, relating to oil, gas, or geothermal production activities on any land held in trust or restricted status for the benefit of Indians except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status.IIEPA HYDRAULIC FRACTURING RESEARCH201.Short titleThis title may be cited as the EPA Hydraulic Fracturing Study Improvement Act.202.Epa hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water resources, with respect to which a request for information was issued under Federal Register Vol. 77, No. 218, the Administrator of the Environmental Protection Agency shall adhere to the following requirements:(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the Environmental Protection Agency’s research on the relationship between hydraulic fracturing and drinking water, the Administrator shall—(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of such reports in accordance with guidelines governing such assessments, as described in—(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of enactment of this Act; and(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment of this Act; and(B)require such reports to meet the standards and procedures for the dissemination of influential scientific, financial, or statistical information set forth in the Environmental Protection Agency’s Guidelines for Ensuring and Maximizing the Quality, Objectivity, Utility, and Integrity of Information Disseminated by the Environmental Protection Agency, developed in response to guidelines issued by the Office of Management and Budget under section 515(a) of the Treasury and General Government Appropriations Act for Fiscal Year 2001 (Public Law 106–554).(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the Administrator shall ensure that identification of the possible impacts of hydraulic fracturing on drinking water resources included in such reports be accompanied by objective estimates of the probability, uncertainty, and consequence of each identified impact, taking into account the risk management practices of States and industry. Estimates or descriptions of probability, uncertainty, and consequence shall be as quantitative as possible given the validity, accuracy, precision, and other quality attributes of the underlying data and analyses, but no more quantitative than the data and analyses can support.(3)Release of final reportThe final report shall be publicly released by September 30, 2016.IIIMiscellaneous provisions301.Review of State activitiesThe Secretary of the Interior shall annually review and report to Congress on all State activities relating to hydraulic fracturing.Passed the House of Representatives November 20, 2013.Karen L. Haas,ClerkDecember 9, 2013Read the second time and placed on the calendar